Title: From John Adams to Boston Patriot, 27 June 1811
From: Adams, John
To: Boston Patriot




Sirs...
Quincy, June 27, 1811.

    
    I shall now proceed with that obnoxious Journal:—
    Monday, Nov. 11, 1782. Mr. Whiteford, the Secretary of Mr. Oswald, came a second time; not having found me at home yesterday, when he left a card with a copy of Mr. Oswald’s commission, attested by himself, (Mr. Oswald.) He delivered the copy, and said Mr. Oswald was ready to compare it to the original with me. I said Mr. Oswald’s Attestation was sufficient, as he had already shewn me his original. He sat down and we fell into conversation about the weather, and the vapours and exhalations from Tartary, which had been brought here last spring by the winds, and given us all the influenza. Thence to French fashions, and the punctuality with which they insist upon people’s wearing thier clothes in spring and fall, tho’ the weather is ever so cold, &c. I said it was often carried to ridiculous lengths; but that it was at bottom an admirable policy, as it rendered all Europe tributary to the city of Paris, for its Manufactures.
    
    We fell soon into politics. I told him that there was something in the minds of the English and the French, which impelled them irresistably to war every ten or fifteen years. He said, the ensuing peace would, he believed, be a long one. I said it would, provided it was well made, and nothing left in it to give future discontents; but if any thing was done which the Americans should think hard and unjust, both the English and French would be continually blowing it up, and inflaming the American minds with it, in order to make them join one side or the other in a future war. He might well think, that the French would be very glad to have the Americans join them in future war. Suppose for example, they should think the tories men of monarchical principles, or men of more ambition than principle, or men corrupted, and of no principle, and should therefore think them more easily seduced to their purposes than virtuous republicans; is it not easy to see the policy of a French minister, in wishing them amnesty and compensation? Suppose, a French minister foresees that the presence of the tories in America will keep up perpetually two parties, a French party and an English party, and that this will compel the patriotic and independent party to join the French party; is it not natural for him to wish them restored? Is it not easy to see, that a French minister cannot wish to have the English and Americans perfectly agreed upon all points, before they themselves, (the French) the Spaniards and Dutch are agreed too? Can they be sorry then to see us split upon such a point as the tories? What can be their motives to become the advocates of the tories? The French minister at Philadelphia, has made some representations to congress, in favor of compensation to the royalists, and the Comte de Vergennes, no longer than yesterday, said much to me in their favor. The Comte probably knows, that we are instructed against it; that congress are instructed against it, or rather have not constitutional authority to do it; that we can only write about it to congress, and they to the states, who may, and probably will deliberate upon it eighteen months before they all decide, and then every one of them will determine against it. In this way, there is an insuperable obstacle to any agreement between the English and Americans, even upon terms to be inserted in the general peace, before all are ready. It was the constant practice of the French to have some of their subjects in London during the conferences for peace, in order to propagate such sentiments there as they wished to prevail. I doubted not such were there now. Mr. Rayneval had been there. Mr. Gerard, I had heard, is there now, and probably others. They can easily persuade the tories to set up their demands, and tell them and the ministers, that the king’s dignity and nation’s honor are compromised in it. 
    
    For my own part, I thought America had been long enough involved in the wars of Europe. She had been a foot-ball between contending nations from the beginning, and it was easy to foresee that France and England both would endeavor to involve us in their future wars. I thought it our interest and duty to avoid it as much as possible, and to be completely independent, and to have nothing to do, but in commerce, with either of them. That my thoughts had been from the beginning, constantly employed to arrange all our European connections to this end, and that they would be continued to be so employed—and I thought it so important to us, that if my poor labours, my little estate or (smiling) sizy blood could effect it, it should be done. But I had many fears.
        
    
    I said the King of France might think it consistent with his station, to favour people who had contended for a crown though it was the crown of his enemy.
    Whiteford said they seem to be, through the whole of this, fighting for reputation. I said they had acquired it, and more, they had raised themselves high, from a low estate, by it; and they were our good friends and allies; had conducted generously and nobly, and we should be just and grateful, but they might have political wishes, which we were not bound by treaty, nor in justice or gratitude to favor, and these we ought to be cautious of. He agreed that they had raised themselves very suddenly and surprisingly by it.
    We had more conversation on the state of manners in France, England, Scotland and in other parts of Europe, but I have not time to record this.
    
    1811.—Thus ends this journal of November 11, 1782, truly copied from the original, in my own hand writing, now before me.
1. This Mr. Whiteford was a very sensible, shrewd and well informed man, though a wit, a punster, and a cross-reader, as Mr. Burke called him in parliament. I very well knew he would immediately communicate this conversation to Mr. Oswald, Mr. Fitzherbert, and very probably to Mr. Vaughan, and had no doubt it would be written to lord Shelbourne, where I wished it might have the effect that I thought it could not fail to have, relative to fisheries, western lands, navigation of Mississippi, tories and all other objects most likely to divide us.
2. It contains the great principle, which Mr. Jay and Mr. Adams uniformly urged through the whole negotiation, viz. That it was the interest of England, in the treaty of peace, to place America at her ease, to leave no cause of complaint of injustice, severity or ingenerosity; to leave open no room to dispute about boundaries, fisheries, commerce or tories; that America might be under no temptation to commence another war, and that France, Spain, and England might have no materials to employ in grievances to aggravate in order to excite animosities in the United States against Great Britain and stimulate them to engage in any future war on the side of the house of Bourbon. We were not supported by Dr. Franklin in this principle in its full extent. Though I cannot say that he ever explained his opinion to any of the British ministers or agents; yet it was his avowed opinion “that America owed so great obligations to France that she ought to join her in two future wars at least, against Great Britain; one to pay her debt of gratitude to France for her assistance in this war, and a second to shew herself as generous as France had been.” This sentiment, in these words, he has repeatedly declared to me, and once at least in the presence and hearing of Mr. Jay.
    3. I must own I have transcribed this day’s journal with pride and pleasure, for another reason: because it is so explicit an asvertion, nine and twenty years ago, of a principle that has governed me through my whole life, in relation to the foreign affairs of the United States—It is a principle that was deliberately considered and almost unanimously approved in congress in 1775, when the first motion was made for the appointment of a committee for foreign correspondence, when Mr. Jay as well as myself was present; a principle more formally adopted and confirmed in 1776, when the plan of a treaty with France was under deliberation and discussion in congress for many days. And I can now add, because it has been the fundamental principle and invariable system in the conduct of the United States towards foreign nations, through the four administrations of the national government. It is said that president Washington began it; but there is nothing less understood than the real views of that good and great man—The truth is, he was smitten with the charms of the French revolution, and offended and disgusted with the English for violating the treaty of peace by withholding the posts on the frontiers, &c. &c. &c. that he was strongly inclined to enter into closer connections with France and a treaty offensive and defensive against Great Britain. I know the time and place in which and the reasons by which he was first shaken, when congress sat at New-York in 1789, in his first thoughts and inclinations, and brought seriously to deliberate on that system of neutrality, which he afterwards adopted, but not till four years mediation on the subject. In 1794, he first deligated by Proclamation his adoption of the system of neutrality. And indeed after he had adopted the system of neutrality, he could not restrain himself, some years afterwards, from expressing to a French minister his ardent admiration of the exertions of the French nation, in favour of liberty.
    I will say nothing at present of that administration which has had the singular fortune to be rebrobated by the nation. But God knows that alliances offensive or defensive with either France or England were never on object of desire to the head of that administration, whatever it might have been to some of his ministers, to some of the senators and some of the representatives in congress in his time.

    Mr. Jefferson’s administration of eight years, was governed, as far as I can understand it, by the same system.
    Mr. Madison’s has presented the same. How long the national government will be able to maintain an impartial neutrality, I know not. It has cost us great sacrifices. But the question is, whether War with either of the belligerent powers would not have cost us more?
    The base and wicked insinuations that Jefferson or Madison have been bribed or intimidated by Bonaparte—have my utmost detestation—I should believe it of Washington as soon as of either. There is more reason to suspect that both of them, and Washington too, were too much overawed by the terrors of the British navy, than by any fears of Napoleon.
    4. It is a great consolation to me, to find a record of so frank and candid a communication of my own sentiment, and of the system of the United States, to the government of G. Britain, at so early a period and upon an occasion so memorable. G. Britain can never reproach me with deceiving them. I have invariably informed them all, that the line of neutrality was the nearest approach that I could ever make towards them. They ought never to have expected any thing more from us.
    5. I shall make no remarks, at present, on what was said relative to the Tories. If any of your readers should perceive in it, any forebodings of the present times, that will not be my fault.
    The Journal goes on—
    November 12, 1782—Tuesday—Dined with the Abby Chalut and the Abby Arnoux. The farmer general and his daughter, Dr. Franklin, and his Grandson, Mr. Grand and his lady and neice, Mr. Ridley and myself, with one young French gentleman, made the company. The farmer’s daughter is about 12 years old, and is I suppose, an enfant trouvee. He made her sing at table, and she bids fair to be an accomplished opera girl, though she has not a delicate ear.
    The compliment of “Monsieur vous etes le Washington de la Negotiation” was repeated to me by more than one person. I answered—Monsieur vous me faites le plus grand honneur, et la compliment le plus sublime possible.—Eh! Monsieur, en verite vous l’avez bien merite.”—
     A few of these compliments would kill Franklin should they come to his Ears.
    This Evening I went to the Hotel de Treize Etats Unis, to see the Baron de Linden;—to the Hotel de York to see the Messrs. Vaughans, and to the Hotel d’Orleans to see Mr. Jay, but found neither. Returned through the Rue St. Honoree, to see the decorated shops, which are pretty enough. This is the gayest street in Paris, in point of ornamented shops. But Paris does not excell in this respect.
    
    The old farmer general was very lively at dinner. Told stories and seemed ready to join the little girl in songs, like a boy.—Pleasures do not wear men out in Paris, as in other Places.
    
    The Abby Arnoux asked me at table, “Monsieur ou est votre Fils cadet, qui chant come Orphee?  Il est du retour en Amerique. To Mademoiselle Labbard, he said "connoissez a vous que Monsieur Adams a une Demoiselle, tres aimable en Amerique?" Thus ends the journal of November 12, 1782.
    
    I shall make no other remark upon it, than this, how is it possible to live many years with a people so good humored, so gay, so frolicksome, so frivolous, without contracting some of their politeness and frivolity? Their frivolity! Ask all Europe how much art, science, taste, valour, energy, are mixed with all this politeness in the national character. The last fifteen years of the eighteenth century, and the first ten of the nineteenth, will answer these questions to some purpose.
    The journal proceeds—
    November 13, 1782—Wednesday—This is the anniversary of my quitting home! Three years are completed! Oh, when shall I return?—Ridley dined with me. Captain Barney called in the evening and took my dispatches. One set he is to deliver to Captain Hill, another to Captain,   and the third he takes himself.
    1782. November 17—Sunday—Have spent several days in copying Mr. Jay’s dispatches.—On Friday, the 15th, Mr. Oswald came to visit me, and entered with some freedom, into conversation. I said many things to him, to convince him that it was the policy of my Lord Shelburne and the interest of the nation, to agree with us, upon the advantageous terms which Mr. Stratchy carried away on the 5th. Shewed him the advantages of the boundary, the vast extent of land, and the equitable provision for the payment of debts, and even the great benefits stipulated for the tories.
    
    He said he had been reading Mr. Paine’s answer to the Abby Raynal, and had found there an excellent argument in favour of the tories.—Mr. Paine says, that before the battle of Lexington, we were so blindly prejudiced in favor of the English, and so closely attached to them, that we went to war at any time and for any object, when they bid us. Now this being habitual to the Americans, it was excusable in the tories to behave upon this occasion as all of us had ever done upon all others. He said, if he were a member of congress he would shew a magnanimity upon this occasion, and would say to the refugees take your property. We scorn to make any use of it in building up our system.
    
    I replied, that we had no power, and congress had no power; and therefore we must consider how it would be reasoned upon in the several legislatures of the separate states; if, after being sent by us to congress, and by them to the several states, in the course of twelve or fifteen months, it should be there debated. You must carry on the war, six or nine months certainly, for this compensation, and consequently spend in the prosecution of it, six or nine times the sum necessary to make the compensation; for I presume this war costs every month to G. Britain, a larger sum than would be necessary to pay for the forfeited estates.
    
    How, said I, will an independent man in one of our assemblies, consider this? We will take a man, who is no partisan of England or France, one who wishes to do justice to both, and to all nations, but is the partisan only of his own.
    
    Have you seen, says Mr. Oswald, a certain letter written to the comte de Vergennes, wherein Mr. Samuel Adams is treated pretty freely. Yes, said I, and several other papers, in which Mr. John Adams has been treated so too. I know not what you may have heard in England of Mr. Samuel Adams. You may have been taught to believe, for what I know, that he eats little children. But I assure you, he is a man of humanity and candor as well as integrity; and further, that be is devoted to the interest of his country; and I believe, wishes never to be, after a peace, the partizan of France or England; but to do justice and all the good he can to both. I thank you for mentioning him, for I will make him my orator. What will he say, when the question of amnesty and compensation to the tories comes before the senate of Massachusetts? And when he is informed that England makes a point of it, and that France favours her. He will say here are two old sagacious courts, both endeavoring to sow the seeds of discord among us; each endeavoring to keep us in hot water; to keep up continual broils, between an English party and a French party, in hopes of obliging the independent and patriotic party to lean to its side. England wishes them here and compensated; not merely to get rid of them, and to save themselves the money, but to plant among us instruments of their own, to make divisions among us, and between us and France; to be continually crying down the religion, the government, the manners of France; and crying up the language, the fashions, the blood, &c, of England. England also means, by insisting on our compensating these worst of enemies, to obtain from us, a tacit acknowledgment of the right of the war, an implicit acknowledgment that the tories have been justifiable, or at least excusable; and that we, only by a fortunate coincidence of events, have carried a wicked rebellion into a complete revolution.
    At the very time when Britain professes to desire peace, reconciliation, perpetual oblivion of all past unkindnesses; can she wish to send in among us, a number of persons, whose very countenances will bring fresh to our remembrance the whole history of the rise and progress of the war, and of all its atrocities? Can she think it conciliatory to oblige us to lay taxes upon those, whose habitations have been consumed, to reward those who have burned them? Upon those whose property has been stolen, to reward the thieves? Upon those whose relations have been cruelly destroyed, to compensate the murderers?
    What can be the design of France, on the other hand, by espousing the cause of these men? Indeed; her motives may be guessed at. She may wish to keep up in our minds a terror of England, and a fresh remembrance of all we have suffered. Or she may wish to prevent our ministers in Europe, from agreeing with the British ministers, until she shall say that she and Spain are satisfied in all points. So much for the supposed speech of Mr. Samuel Adams—far inferior, however, in elegance and harmony to the common effusions of his tongue and pen.
    The journal proceeds—
    I entered largely, with Mr. Oswald, into the consideration of the influence this question would have upon the counsels of the British cabinet, and the debates in Parliament. The King and the old ministry might think their personal reputations concerned in supporting men who had gone such lengths and suffered so much in their attachment to them. The King may say, I have other dominions abroad, Canada, Nova-Scotia, Florida, the West India Islands, the East Indies, Ireland; it will be a bad example to abandon these men, others will lose their encouragement to adhere to my government. But the shortest answer to this is the best; let the king, by a message, recommend it to parliament, to compensate them.
    
    But how will my lord Shelburne sustain the shock of opposition, when Mr. Fox and Mr. Burke shall demand a reason why the essential interests of the nation are sacrificed to the unreasonable demands of those very men who have done this great mischief to the empire? Should these orators indulge themselves in philippicks against the refugees, shew their false representations, their outrageous cruelties, their innumerable demerits against the nation, and then attack the first lord of the treasury for continuing to spend the blood and treasure of the nation for their sakes?
    
    The journal of November 17th continues—
    Mr. Vaughan came to me yesterday and said that Mr. Oswald had that morning called upon Mr. Jay and told him if he had known as much the day before as he had since learned, he would have written to go home. Mr. Vaughan said, Mr. Fitzherbert had received a letter from lord Townsend, that the compensation would be insisted on. Mr. Oswald wanted Mr. Jay to go to England—thought he could convince the ministry. Mr. Jay said he must go with or without the knowledge and advice of this court, and in either case it would give rise to jealousies. He could not go. Mr. Vaughan said he had determined to go on account of the critical state of his family, his wife being probably abed. He should be glad to converse freely with me, and obtain from me all the lights and arguments against the tories, even the history of their worst actions: that in case it should be necessary to run them down, it might be done, or at least expose them, for their true history was little known in England.
    I told him that I must be excused, it was a subject that I had never been desirous of obtaining information upon; that I pitied those people too much to be willing to aggravate their sorrows and sufferings, even of those who had deserved the worst. It might not be amiss to reprint the letters of Gov’s. Bernard, Hutchinson, & Oliver, to shew the rise. It might not be amiss to read the history of Wyoming, in the annual register for 1778 or 1779; to recollect the prison-ships, and the churches at New-York, where the garrisons of fort Washington were starved in order to make them enlist into refugee corps. It might not be amiss to recollect the burning of cities, and the thefts of plate, negroes, and tobacco.
    
    I entered into the same arguments with him that I had used with Mr. Oswald, to shew that we could do nothing, congress nothing, the time it would take to consult the states, and the reasons to believe that all of them would at last decide against it. I shewed him that it would be a religious question with some, a moral one with others, and a political one with more, an œconomical one with very few. I shewed him the ill effects which would be produced upon the American mind by this measure; how much it would contribute to perpetuate alienation against England, and how French emissaries might, by means of these men, blow up the flames of animosity and war. I showed him how the whig interest and the opposition might avail themselves of this subject in parliament, and how they might embarrass the minister.
    
    He went out to Passy for a passport and in the evening called upon me again, he said he found Dr. Franklin’s sentiments to be the same with Mr. Jay’s and mine, and hoped he should be able to convince Lord Shelburne. He was pretty confident it would work right. The ministry and nation were not informed upon the subject. Lord Shelburne had told him that no part of his office gave him so much pain as the levee he held for these people, and hearing their stories of their families and estates, their losses, sufferings and distresses. Mr. Vaughan said he had picked up here a good deal of information about these people, from Mr. Allen and other Americans.
    
    Ridley, Allen and Mason dined with me, and in the evening capt.  Barney came in and told me that Mr. Vaughan went off to day at noon. I delivered to Barney, Mr. Jay’s long despatches and the other letters.
    In the evening marquis de la Fayette came in and told me he had been to see Mr. de Fleuri on the subject of a loan. He told him that he must afford America, this year, a subsidy of twenty millions. Mr. de Fleuri said France had already spent two hundred and fifty millions in the American war, and that they could not allow any more money to her; that there was a great deal of money in America. That the king’s troops had been   subsisted and paid there, &c. The marquis said that little of the subsistence or pay of the British had gone into any hands but those of the tories, within their lines.
    
     I said that more money went in for their goods, than came out for provisions, or any thing. 
    The marquis added to Mr. de Fleuri, that Mr. Adams had a plan for going to the states general, for a loan or a subsidy. Mr. Fleuri said he did not want the assistance of Mr. Adams to get money in Holland, he could have what he would. The marquis said Mr. Adams would be glad of it, he did not want to go, but was willing to take the trouble if necessary.
    The marquis said he should dine with the queen to-morrow, and would give her a hint to favor us. That he should take leave in a few days, and should go in the fleet that was to sail from Brest. That he wanted the advice of Mr. Franklin, Mr. Jay, and me, before he went on, &c. Said there was a report that Mr. Gerard had been in England, and that Mr. de Rayneval was gone. I told him I saw Mr. Gerard at Mr. Jay’s, a few evenings ago.
    He said be did not believe Mr. Gerard had been—That he had mentioned it to comte de Vergennes, and he did not appear confused at all, but said Mr. Gerard was here, about the limits of Alsace. 
    The marquis said that he believed the reason why the comte de Vergennes said so little about the progress of Mr. Fitzherbert with him, was because the difficulty about peace was made by the Spaniards, and he was afraid of making the Americans still more angry with Spain. He knew the Americans were very angry with the Spaniards.
    Thus ends the journal of the 17th of November, 1782.
    I shall make only two notes upon it. The project of going to the states general, which the marquis imputes to Mr. Adams, was certainly not his. He knew very well that such a journey would have been in vain.
    2. Mr. de Fleuri flattered himself most egregiously, for in truth, he could not have raised a ducat, to use a certain for an uncertain trifle, in all Holland. And I could have obtained, upon my single signature, more money than I could have procured, in association with Mr. de Fleuri. the comte de Vergennes and the duke de la Vaugion. This was then and is now my opinion.


John Adams.




